—In two related family offense proceedings pursuant to Family Court Act article 8, Christopher D. Craft appeals from an order of fact-finding and disposition of the Family Court, Dutchess County (Sammarco, J.), dated December 9, 2005, which, after a hearing, found that he committed the family offense of harassment in the second degree, directed the issuance of an order of protection, inter alia, directing him to stay away from his sister, her family, her home, and her job, and dismissed his family offense petition.
Ordered that the order is affirmed, without costs or disbursements.
The fair preponderance of the credible evidence adduced at the hearing supported the determination of the Family Court that the appellant committed the family offense of harassment *764in the second degree (see Family Ct Act § 832; Matter of Santiago v Friedman, 35 AD3d 482 [2006]). Accordingly, the order of protection was properly issued.
The appellant’s remaining contentions are without merit. Spolzino, J.E, Goldstein, Fisher and McCarthy, JJ., concur.